        


Exhibit 10.16.1
OAKTREE CAPITAL GROUP HOLDINGS, L.P.
OAKTREE CAPITAL GROUP HOLDINGS GP, LLC


CONFIDENTIAL
February 25, 2020
Jay S. Wintrob
c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071


Re:     Amendment to Equity Value Unit Grant Agreement
Dear Mr. Wintrob:
Reference is made to that certain grant agreement with Oaktree Capital Group
Holdings, L.P. (“OCGH”) and Oaktree Capital Group Holdings GP, LLC dated as of
December 2, 2014 pursuant to which OCGH granted you 2,000,000 “EVUs” (as most
recently amended and restated on February 20, 2018, the “A&R EVU Grant
Agreement”). Effective as of September 30, 2019 the A&R EVU Grant Agreement is
further amended as provided herein.
Any defined term or other reference in the A&R EVU Grant Agreement to any volume
weighted average trading price of Class A Units (“VWAP”) shall be replaced with
the term “Current Equity Value” as defined in the Third Amended and Restated
Exchange Agreement, dated as of September 30, 2019, between OCGH, certain
affiliates of OCGH, the limited partners of OCGH and Brookfield Asset Management
Inc. (the “A&R Exchange Agreement”) and measured as of the Exchange Date (as
defined in the A&R Exchange Agreement) most recently preceding the date of
reference in the A&R EVU Grant Agreement (i.e., the date based on which the
applicable period of trading days over which any VWAP is measured was
calculated). Notwithstanding the foregoing, if a date of reference corresponds
to a fiscal year end, the applicable Exchange Date shall be the next Exchange
Date following such fiscal year end, which is expected to occur within 120 days
after such fiscal year end. In addition, in the “EVUs” subsection of Section 2
of the A&R EVU Grant Agreement, the phrase “Units of the type that are eligible
to be exchanged pursuant to the Exchange Agreement” shall be deleted and
replaced with “common units of OCGH.”
This letter agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
*****




1



--------------------------------------------------------------------------------






If you agree to and accept the foregoing please so indicate by signing this
letter agreement in the space provided below and returning a signed copy to the
undersigned.


OAKTREE CAPITAL GROUP HOLDINGS GP, LLC
On behalf of itself and as general partner on behalf of
OAKTREE CAPITAL GROUP HOLDINGS, L.P.



By: /s/ Howard S. Marks    
Name: Howard S. Marks
Title: Co-Chairman


By: /s/ Bruce A. Karsh    
Name: Bruce A. Karsh
Title: Co-Chairman and Chief Investment Officer
I agree and accept the terms set out above as of the date of this Agreement.


/s/ Jay S. Wintrob    
JAY S. WINTROB




THE EVUs REFERRED TO HEREIN HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE
U.S. SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES REGULATORY
AUTHORITY OR ANY OTHER REGULATORY AUTHORITY OF ANY OTHER JURISDICTION. SUCH
UNITS ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS. THE EVUs CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF, IN EACH CASE, EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS
ON TRANSFERABILITY CONTAINED IN THIS AGREEMENT AND OTHER GRANT DOCUMENTS AND THE
SECURITIES LAWS OF ALL APPLICABLE JURISDICTIONS. INCLUDING APPLICABLE U.S.
FEDERAL AND STATE SECURITIES LAWS.




















2

